


Exhibit 10(p)

 

[g56962lci001.gif]

 

Susan Gordon

 

November 3, 2008

c/o CBS Corporation
51 West 52nd Street

 

 

New York, NY 10019

 

 

 

Dear Susan:

 

As you may know, a relatively new tax provision, Section 409A of the Internal
Revenue Code (“Section 409A”) has imposed rules relating to the taxation of
deferred compensation.  Section 409A covers all non-qualified deferred
compensation plans and arrangements, including certain amounts to which you are,
or may become, entitled under your employment or other compensation agreement,
as applicable.

 

If any payments are made to you in violation of Section 409A, or your agreement
fails to comply in form with Section 409A by December 31, 2008, you risk
accelerated taxation of all amounts subject to Section 409A, plus a 20% penalty
on such amounts.

 

In order to assist you in mitigating the risk of your violating Section 409A, we
have prepared the attached form amendment to your agreement (the “amendment”),
which should result in your agreement complying in form with the requirements of
Section 409A.  Although the attached form amendment could cause a change in the
timing of certain post-employment payments to you under your agreement (in order
to comply with Section 409A), the amendment would not affect the amount that you
are entitled to receive under your agreement.

 

Because the adverse tax consequences to you of a Section 409A violation could be
significant, we urge you to take prompt action on the attached form amendment. 
You may want to contact your personal tax advisor about the amendment.  We, as
well as Angie Straka (212-975-5889) and Steve Mirante (212-975-1124), are
available to discuss the amendment with you or your advisor.

 

To acknowledge your agreement to the attached form amendment, please sign, date
and return this letter by November 17, 2008 to Stephen D. Mirante, Senior Vice
President, Human Resources Specialty Services.  If you do not sign this
amendment by December 31, 2008, we must treat your agreement as not amended to
comply with Section 409A, which may lead to the penalties now called for under
Section 409A.

 

Very truly yours,

 

 

/s/ Anthony G. Ambrosio

 

/s/ Louis J. Briskman

 

 

 

Anthony G. Ambrosio

 

Louis J. Briskman

Executive Vice President

 

Executive Vice President

Human Resources and Administration,

 

and General Counsel,

CBS Corporation

 

CBS Corporation

(212-975-3243)

 

(212-975-4915)

 

 

ACCEPTED AND AGREED:

/s/ Susan Gordon

 

12/8/08

 

Susan Gordon

 

Date

 
